UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6480


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMAINE DIWAN BENJAMIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:07-cr-01427-TLW-1)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demaine Diwan Benjamin, Appellant Pro Se. Carrie Fisher Sherard, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demaine Diwan Benjamin appeals the district court’s orders denying relief on his

motion for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012) and denying

his motion for reconsideration. * We have reviewed the record and find no reversible

error. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016) (providing

standard). Accordingly, we affirm. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                               AFFIRMED




       *
          Although a district court lacks authority to reconsider a ruling on a § 3582(c)(2)
motion, “this prohibition [is] non-jurisdictional, and thus waived when the government
fail[s] to assert it below.” United States v. May, 855 F.3d 271, 274 (4th Cir. 2017). Here,
“[b]ecause the government failed to raise this non-jurisdictional limitation below, it is
waived on appeal.” Id. at 275. We therefore analyze Benjamin’s § 3582(c)(2) motion
and motion for reconsideration together.


                                             2